 



Exhibit 10.1
(FORM GRAPHIC) [c25766c2576601.gif]
Introduction

1.   This Agreement contains the terms governing an account(s) in my name for
the purchase or sale of property. In the Agreement, “I,” “me or “my” means each
person who signs below. “You,” “you” or UBS Financial Services” means UBS
Financial Services Inc. its successor firms, subsidiaries, correspondents or
affiliates, or employees. “Property” means all securities, including but not
limited to monies, stocks, options, bonds, notes, futures, contracts,
commodities, certificates of deposit and other obligations, contracts or
securities.

Applicable Rules and Regulations

2.   All transactions for me shall be subject to the constitution, rules,
regulations, bylaws, interpretations, customs and usages of the exchange or
market and its clearing house, if any, where the transactions are executed. Such
transactions are also subject, where applicable, to the provisions, rules and
regulations of the Securities and Exchange Commission, the Commodity Futures
Trading Commission, the Board of Governors of the Federal Reserve System in
existence at this time and as later amended and supplemented.

Amendment or Waiver

3.   I agree that you may change the terms of this agreement at any time upon
prior written notice to me. By continuing to accept the services offered by you,
I indicate to you my acceptance of these changes. If I do not accept the
changes, I must notify you in writing of my refusal and my account will be
cancelled. However, I will remain liable for any outstanding Debits and/or
Charges on my account.

Transactions and Settlements

4.   All orders for the purchase and sale of any property will be given by me
and executed with the distinct understanding that an actual purchase or sale is
intended and that it is my intention and obligation in every case to deliver
property to cover any and all sales and in the case of purchases to receive and
pay for property that I will do so upon your demand, in case you make a short
sale of any property at my direction or in case I fail to deliver to you any
property which you have sold at my direction, you are authorized to borrow the
property necessary to enable you to make delivery to the purchaser and I agree
to be responsible for the cost or loss you may incur, or the cost of obtaining
the property if you are unable to borrow it. No settlement of my account(s) may
occur without your first receiving all property for which the account is short
and all property in which the account(s) are long being paid for in full and the
property then delivered. You and your correspondents are my constituted agents
to complete all such transactions and are authorized to make advances and expend
monies as are required.

Marking Sell Orders Long or Short

5.   When placing with you any sell order for a short account, I will designate
it as such and hereby authorize you to mark the order as being “short.” When
placing with you any order for a long account I will designate it as such and
hereby authorize you to mark the order as being “long.” Any sell order which I
shall designate as being for a long account, is for property which is owned by
me and, if you are unable to deliver this property from any account(s), the
placing of the order will constitute my representation that the property will be
delivered as required and that I will reimburse you for any expense incurred.

Binding Order

6.   Any order which I give shall be binding upon me, and (my/our) personal
representative until you receive notice oil my death. Such death and notice will
not affect your right to take any action which you could have taken if I had not
died.

Lien Provisions

7.   All property held or purchased shall be subject to a lien in your favor for
the discharge or all my indebtedness and any other obligations that I may owe to
you, however and whenever arising, and may be held by you as security for the
payment of any such obligations or indebtedness to you in any account you
maintain for me including any accounts in which I may have an interest. You are
authorized without notice to me whenever you deem it advisable from time to time
(a) to transfer interchangeably between any accounts I have with you any or all
of the Property so held, without regard to whether you have in your possession
or subject to your control other Property of the same kind and amount, (b) in
the usual course of business pledge, repledge, hypothecate (either for the
amount I owe you or for a greater or lesser sum) and lend the same to you as
broker or to others from time to time, separately or commingled with Property
earned for other clients and you shall not be required to deliver to me the same
Property but only Property of the same kind and amount.

Payment of Indebtedness Upon Demand

8.   I shall at all limes be liable for the payment of any amounts advanced, any
debit balance or other obligations owing in any of my account(s) with you and I
shall be liable to you for any deficiency remaining in any such account(s) in
the event of the liquidation thereof in whole or in part, by you or by me. I
shall make payment of any such debit balance, obligation, deficiency,
indebtedness, including interest and commissions, upon demand and any costs of
collection, including attorney’s fees, if incurred by you.

Interest Provision

9.   All amounts advanced and other balances due shall be charged interest in
accordance with your usual custom, which may include the compounding of
interest, including any increases in rates which reflect adjustments in the UBS
Financial Services Base Loan Rate, and such other charges as you may make to
cover your facilities and extra services. Payment of all amounts advanced and
other balances due, together with the interest thereon, shall be made by me to
you at any of your offices which will act as my agent for the transmittal of
such amounts and other balances due to you at New York, New York.

I HAVE READ AND UNDERSTAND THE STATEMENT OF CREDIT PRACTICES DESCRIBING INTEREST
CHARGES PRINTED ON THE REVERSE SIDE.
Sub-Agents

10.   You may employ sub-brokers and shall be responsible only for reasonable
care in their selection. You may deal with market makers or members of any
exchange known as specialists or known as odd lot dealers and in the execution
of my orders they may act as sub-brokers for me and may also buy or sell the
property for themselves as dealers for their own account.

Margin Requirements

11.   I agree to maintain in account(s) with you such positions and margin as
required by all applicable statutes, rules, regulations, procedures, and
customs, or as you deem necessary or advisable, and where applicable, to satisfy
any and all margin calls issued in connection with such business.

Liquidations and Covering Positions

12.   You shall have the right in accordance with your general policies
regarding your margin maintenance requirements in existence at the time or if in
your discretion you consider it necessary for your protection to require
additional collateral or the liquidation of any account of mine, or in the event
a petition in bankruptcy, or for appointment of a receiver is filed by or
against me, or; an attachment is levied against the account(s) of mine, or in
the event of my death; to sell any or all property in the account(s) of mine
with you, whether carried individually or jointly with others, to buy any or all
property which may be short in such account(s), to cancel any open orders and to
close any or all outstanding contracts, all without demand for margin or
additional margin, other notice or sale or purchase, or other notice of
advertisement. My such sales or purchases may be made at your discretion on any
exchange or other market where such business is usually transacted, or at public
auction or private safe, and you may be the purchasers for your own account it
is understood a prior demand, or call, or prior notice of the time and place of
such sale or purchase shall not be considered a waiver of your right to sell or
buy without demand or notice as herein provided. You shall not be liable to me
in any way for any adverse tax consequences resulting from the liquidation of
any appreciated Property in any account.

Binding Notice of Agreement

13.   I expressly agree you will not be bound by any representation or agreement
made by any of your employees or agents which purports to effect or diminish
your rights under this agreement.

Effect of Law or Rule Change

14.   In the event any one or more of the provisions contained in this agreement
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such finding or holding shall only affect the provision(s) involved and
the remainder of this agreement and the application of all other provisions
shall not be affected.

Address

15.   My address below is and will continue to be a correct address until UBS
Financial Services receives written notice of any change. Notices and
communications sent to me at such address will constitute personal delivery to
me, whether actually received or not.

ORIGINAL – PAGE 1 OF 4



--------------------------------------------------------------------------------



 



Client Representation

16.   I represent to have reached the age of majority according to the laws of
the state of my residence. I agree to abide by the rules of the regulatory
agencies and your firm’s policy if I am employed by any exchange or any
corporation of which any exchange owns a majority of the capital stock; member
or firm registered on any exchange, bank, trust company, insurance company; or
any company or individual dealing either as broker or principal, in stocks,
bonds, or any other securities, commodities, or commercial paper. If during this
agreement I become such an employee, you will be notified. No one other than me
has or will have an interest in any account(s) of mine unless you are notified
in writing by me.

Jurisdiction

17.   All transactions made for my account(s) shall be governed by the terms of
this agreement. This agreement and its enforcement shall be construed and
governed by the laws of the State of New York, and shall be binding upon my
heirs, executors, administrators, successors, and assigns.

Credit Review

18.   An investigation of my personal end business credit may be made and, I may
make written request, within a reasonable time, for disclosure of the nature of
the investigation.

ARBITRATION

19.   THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE. BY SIGNING AN
ARBITRATION AGREEMENT THE PARTIES AGREE AS FOLLOWS:

• ARBITRATION IS FINAL AND BINDING ON THE PARTIES. ALL PARTIES TO THIS AGREEMENT
ARE GIVING UP THE RIGHT TO SUE EACH OTHER IN COURT, INCLUDING THE RIGHT TO A
TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES OF THE ARBITRATION FORUM IN WHICH
A CLAIM IS FILED.
• THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO JURY TRIAL. ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A
PARTY’S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY
LIMITED.
• PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDINGS. THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS
STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN
COURT PROCEEDINGS.
• THE ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED. THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE
REASON(S) FOR THEIR AWARD.
• THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO
WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.
• THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING A
CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION
MAY BE BROUGHT IN COURT.
• THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.
• CLIENT AGREES, AND BY CARRYING AN ACCOUNT FOR YOU UBS FINANCIAL SERVICES INC.
AGREES, THAT ANY AND ALL CONTROVERSIES WHICH MAY ARISE BETWEEN YOU AND UBS
FINANCIAL SERVICES INC. CONCERNING ANY ACCOUNT(S), TRANSACTION, DISPUTE OR THE
CONSTRUCTION, PERFORMANCE, OR BREACH OF THIS OR ANY OTHER AGREEMENT, WHETHER
ENTERED INTO PRIOR, ON OR SUBSEQUENT TO THE DATE HEREOF, SHALL BE DETERMINED BY
ARBITRATION. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE HELD UNDER AND
PURSUANT TO AND BE GOVERNED BY THE FEDERAL ARBITRATION ACT, AND SHALL BE
CONDUCTED BEFORE AN ARBITRATION PANEL CONVENED BY THE NEW YORK STOCK EXCHANGE,
INC. OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. CLIENT MAY ALSO
SELECT ANY OTHER NATIONAL SECURITY EXCHANGE’S ARBITRATION FORUM UPON WHICH UBS
FINANCIAL SERVICES INC. IS LEGALLY REQUIRED TO ARBITRATE THE CONTROVERSY WITH
CLIENT, INCLUDING, WHERE APPLICABLE, THE MUNICIPAL SECURITIES RULEMAKING BOARD.
SUCH ARBITRATION SHALL BE GOVERNED BY THE RULES OF THE ORGANIZATION CONVENING
THE PANEL. CLIENT MAY ELECT IN THE FIRST INSTANCE THE ARBITRATION FORUM, BUT IF
CLIENT FAILS TO MAKE SUCH ELECTION, BY REGISTERED LETTER OR TELEGRAM ADDRESSED
TO UBS FINANCIAL SERVICES INC. AT 1200 HARBOR BOULEVARD, 10TH FLOOR, WEEHAWKEN,
NJ 07088, ATTN: LEGAL DEPARTMENT, BEFORE THE EXPIRATION OF FIVE DAYS (5) AFTER
RECEIPT OF A WRITTEN REQUEST FROM UBS FINANCIAL SERVICES INC. TO MAKE SUCH
ELECTION, THEN UBS FINANCIAL SERVICES INC. MAY MAKE SUCH ELECTION. THE AWARD OF
THE ARBITRATORS, OR OF THE MAJORITY OF THEM, SHALL BE FINAL, AND JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.
• NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION; WHO IS A MEMBER OF A PUTATIVE CLASS
WHO HAS OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE
PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS CERTIFICATION IS DENIED; (II) THE
CLASS IS DECERTIFIED; OR (III) THE CUSTOMER IS EXCLUDED FROM THE CLASS BY THE
COURT.
• SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT CONSTITUTE A
WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT STATED HEREIN.
• CLIENT EXPRESSLY AGREES THAT SERVICE OF PROCESS IN ANY ACTION SHALL BE
SUFFICIENT IF SERVED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT YOUR LAST
ADDRESS KNOWN TO UBS FINANCIAL SERVICES INC.
• CLIENT EXPRESSLY WAIVES ANY DEFENSE TO SERVICE OF PROCESS AS SET FORTH ABOVE.
Assignment

20.   This agreement may be assigned by you and will inure to the benefit of
your successors and assigns and you may transfer or assign the account(s) of
mine to them, which shall be binding on me and my personal representatives.

Accuracy of Reports

21.   ALL REPORTS OF EXECUTION OF ORDERS AND ACCOUNT STATEMENTS SHALL BE
CONCLUSIVE IF NOT OBJECTED TO BY ME IN WRITING IMMEDIATELY BY NOTICE SENT TO YOU
BY REGISTERED MAIL.

Joint and Several Liability and Joint Accounts

22.   If more than one person signs this agreement, our obligations under this
agreement shall be joint and several. If more than one person signs this
agreement, you may accept any orders and instructions from each, and upon
receipt of inconsistent instructions or a court order, may suspend or terminate
my account.

Liability for Costs of Collection

23.   I agree to pay you the reasonable costs and expenses of collection,
including attorneys fees, for any unpaid Debits, Charges, and other amounts
owing you.

Ineligible Accounts

24.   Your account cannot have margin if it is a UGMA/UTMA, ERISA Plan,
Retirement, 529 Plan or Estate account. Most managed programs cannot have
margin.

Suitability

25.   Margin is not suitable for all clients. Please review UBS Financial
Service’s Loan Disclosure Statement carefully for information on the risks
involved with using margin.

Loan Consent

26.   BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT YOU AND YOUR SUCCESSORS AND
ASSIGNS ARE AUTHORIZED IN THE USUAL COURSE OF BUSINESS TO LEND, RELEND,
HYPOTHECATE, REHYPOTHECATE, PLEDGE OR REPLEDGE SEPARATELY OR TOGETHER WITH THE
PROPERTY OF OTHERS EITHER TO YOURSELVES OR TO OTHERS ANY PROPERTY WHICH YOU MAY
BE CARRYING FOR ME ON MARGIN. THIS AUTHORIZATION SHALL APPLY TO ALL ACCOUNTS
CARRIED BY YOU FOR ME AND SHALL REMAIN IN FULL FORCE UNTIL WRITTEN NOTICE OF
REVOCATION IS RECEIVED BY YOU.

IN RETURN FOR YOUR EXTENSION OR MAINTENANCE OF CREDIT IN CONNECTION WITH MY
ACCOUNT, I ACKNOWLEDGE THAT THE SECURITIES IN MY MARGIN ACCOUNT, TOGETHER WITH
ALL ATTENDANT RIGHTS OF OWNERSHIP, MAY BE LENT TO YOU OR LENT OUT TO OTHERS. IN
CONNECTION WITH SUCH LOANS, YOU MAY RECEIVE AND RETAIN CERTAIN BENEFITS TO WHICH
I WILL NOT BE ENTITLED. IN CERTAIN CIRCUMSTANCES, SUCH LOANS MAY LIMIT, IN WHOLE
OR IN PART, MY ABILITY TO EXERCISE VOTING RIGHTS OF THE SECURITIES LENT.
BY SIGNING THIS AGREEMENT THE CUSTOMER ACKNOWLEDGES THAT:

1.   THE SECURITIES IN THE CUSTOMER’S MARGIN ACCOUNT MAY BE LOANED TO THE BROKER
OR LOANED OUT TO OTHERS AND;   2.   THAT THE CUSTOMER HAS RECEIVED A COPY OF
THIS AGREEMENT.

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT PAGE 2 AT PARAGRAPH
19.



Do you intend to engage in “pattern day trading” as defined by NYSE Rule 431*
                    o Yes            o No

*   “Day Trading” means purchasing and selling or selling and purchasing the
same security in the same day in a margin account. “Pattern day trading” means
executing four or more day trades within five business days if the number of day
trades exceeds six percent of the total trade during that period.

[CLIENT: BE SURE TO RETAIN YOUR COPY]

     
/S/ Timothy Cope
  4/4/08  
Signature of Principal (Name and title if a corporation)
  Date
 
     
(Signature of Second Party, if a Joint Account)
  Date

               
No. of Street Address
  City or Town   State   Postal Code

ORIGINAL – PAGE 2 OF 4



--------------------------------------------------------------------------------



 



(FORM GRAPHIC) [c25766c2576602.gif]
Introduction

1.   This Agreement contains the terms governing an account(s) in my name for
the purchase or sale of property. In the Agreement, “I,” “me or “my” means each
person who signs below. “You,” “you” or UBS Financial Services” means UBS
Financial Services Inc. its successor firms, subsidiaries, correspondents or
affiliates, or employees. “Property” means all securities, including but not
limited to monies, stocks, options, bonds, notes, futures, contracts,
commodities, certificates of deposit and other obligations, contracts or
securities.

Applicable Rules and Regulations

2.   All transactions for me shall be subject to the constitution, rules,
regulations, bylaws, interpretations, customs and usages of the exchange or
market and its clearing house, if any, where the transactions are executed. Such
transactions are also subject, where applicable, to the provisions, rules and
regulations of the Securities and Exchange Commission, the Commodity Futures
Trading Commission, the Board of Governors of the Federal Reserve System in
existence at this time and as later amended and supplemented.

Amendment or Waiver

3.   I agree that you may change the terms of this agreement at any time upon
prior written notice to me. By continuing to accept the services offered by you,
I indicate to you my acceptance of these changes. If I do not accept the
changes, I must notify you in writing of my refusal and my account will be
cancelled. However, I will remain liable for any outstanding Debits and/or
Charges on my account.

Transactions and Settlements

4.   All orders for the purchase and sale of any property will be given by me
and executed with the distinct understanding that an actual purchase or sale is
intended and that it is my intention and obligation in every case to deliver
property to cover any and all sales and in the case of purchases to receive and
pay for property that I will do so upon your demand, in case you make a short
sale of any property at my direction or in case I fail to deliver to you any
property which you have sold at my direction, you are authorized to borrow the
property necessary to enable you to make delivery to the purchaser and I agree
to be responsible for the cost or loss you may incur, or the cost of obtaining
the property if you are unable to borrow it. No settlement of my account(s) may
occur without your first receiving all property for which the account is short
and all property in which the account(s) are long being paid for in full and the
property then delivered. You and your correspondents are my constituted agents
to complete all such transactions and are authorized to make advances and expend
monies as are required.

Marking Sell Orders Long or Short

5.   When placing with you any sell order for a short account, I will designate
it as such and hereby authorize you to mark the order as being “short.” When
placing with you any order for a long account I will designate it as such and
hereby authorize you to mark the order as being “long.” Any sell order which I
shall designate as being for a long account, is for property which is owned by
me and, if you are unable to deliver this property from any account(s), the
placing of the order will constitute my representation that the property will be
delivered as required and that I will reimburse you for any expense incurred.

Binding Order

6.   Any order which I give shall be binding upon me, and (my/our) personal
representative until you receive notice oil my death. Such death and notice will
not affect your right to take any action which you could have taken if I had not
died.

Lien Provisions

7.   All property held or purchased shall be subject to a lien in your favor for
the discharge or all my indebtedness and any other obligations that I may owe to
you, however and whenever arising, and may be held by you as security for the
payment of any such obligations or indebtedness to you in any account you
maintain for me including any accounts in which I may have an interest. You are
authorized without notice to me whenever you deem it advisable from time to time
(a) to transfer interchangeably between any accounts I have with you any or all
of the Property so held, without regard to whether you have in your possession
or subject to your control other Property of the same kind and amount, (b) in
the usual course of business pledge, repledge, hypothecate (either for the
amount I owe you or for a greater or lesser sum) and lend the same to you as
broker or to others from time to time, separately or commingled with Property
earned for other clients and you shall not be required to deliver to me the same
Property but only Property of the same kind and amount.

Payment of Indebtedness Upon Demand

8.   I shall at all limes be liable for the payment of any amounts advanced, any
debit balance or other obligations owing in any of my account(s) with you and I
shall be liable to you for any deficiency remaining in any such account(s) in
the event of the liquidation thereof in whole or in part, by you or by me. I
shall make payment of any such debit balance, obligation, deficiency,
indebtedness, including interest and commissions, upon demand and any costs of
collection, including attorney’s fees, if incurred by you.

Interest Provision

9.   All amounts advanced and other balances due shall be charged interest in
accordance with your usual custom, which may include the compounding of
interest, including any increases in rates which reflect adjustments in the UBS
Financial Services Base Loan Rate, and such other charges as you may make to
cover your facilities and extra services. Payment of all amounts advanced and
other balances due, together with the interest thereon, shall be made by me to
you at any of your offices which will act as my agent for the transmittal of
such amounts and other balances due to you at New York, New York.

I HAVE READ AND UNDERSTAND THE STATEMENT OF CREDIT PRACTICES DESCRIBING INTEREST
CHARGES PRINTED ON THE REVERSE SIDE.
Sub-Agents

10.   You may employ sub-brokers and shall be responsible only for reasonable
care in their selection. You may deal with market makers or members of any
exchange known as specialists or known as odd lot dealers and in the execution
of my orders they may act as sub-brokers for me and may also buy or sell the
property for themselves as dealers for their own account.

Margin Requirements

11.   I agree to maintain in account(s) with you such positions and margin as
required by all applicable statutes, rules, regulations, procedures, and
customs, or as you deem necessary or advisable, and where applicable, to satisfy
any and all margin calls issued in connection with such business.

Liquidations and Covering Positions

12.   You shall have the right in accordance with your general policies
regarding your margin maintenance requirements in existence at the time or if in
your discretion you consider it necessary for your protection to require
additional collateral or the liquidation of any account of mine, or in the event
a petition in bankruptcy, or for appointment of a receiver is filed by or
against me, or; an attachment is levied against the account(s) of mine, or in
the event of my death; to sell any or all property in the account(s) of mine
with you, whether carried individually or jointly with others, to buy any or all
property which may be short in such account(s), to cancel any open orders and to
close any or all outstanding contracts, all without demand for margin or
additional margin, other notice or sale or purchase, or other notice of
advertisement. My such sales or purchases may be made at your discretion on any
exchange or other market where such business is usually transacted, or at public
auction or private safe, and you may be the purchasers for your own account it
is understood a prior demand, or call, or prior notice of the time and place of
such sale or purchase shall not be considered a waiver of your right to sell or
buy without demand or notice as herein provided. You shall not be liable to me
in any way for any adverse tax consequences resulting from the liquidation of
any appreciated Property in any account.

Binding Notice of Agreement

13.   I expressly agree you will not be bound by any representation or agreement
made by any of your employees or agents which purports to effect or diminish
your rights under this agreement.

Effect of Law or Rule Change

14.   In the event any one or more of the provisions contained in this agreement
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such finding or holding shall only affect the provision(s) involved and
the remainder of this agreement and the application of all other provisions
shall not be affected.

Address

15.   My address below is and will continue to be a correct address until UBS
Financial Services receives written notice of any change. Notices and
communications sent to me at such address will constitute personal delivery to
me, whether actually received or not.

ORIGINAL – PAGE 3 OF 4



--------------------------------------------------------------------------------



 



Client Representation

16.   I represent to have reached the age of majority according to the laws of
the stale of my residence. I agree to abide by the rules of the regulatory
agencies and your firm’s policy if I am employed by any exchange or any
corporation of which any exchange owns a majority of the capital stock; member
or firm registered on any exchange, bank, trust company, insurance company; or
any company or individual dealing either as broker or principal, in stocks,
bonds, or any other securities, commodities, or commercial paper. If during this
agreement I become such an employee, you will be notified. No one other than me
has or will have an interest in any account(s) of mine unless you are notified
in writing by me.

Jurisdiction

17.   All transactions made for my account(s) shall be governed by the terms of
this agreement. This agreement and its enforcement shall be construed and
governed by the laws of the State of New York, and shall be binding upon my
heirs, executors, administrators, successors, and assigns.

Credit Review

18.   An investigation of my personal end business credit may be made and, I may
make written request, within a reasonable time, for disclosure of the nature of
the investigation.

ARBITRATION

19.   THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE. BY SIGNING AN
ARBITRATION AGREEMENT THE PARTIES AGREE AS FOLLOWS:

• ARBITRATION IS FINAL AND BINDING ON THE PARTIES. ALL PARTIES TO THIS AGREEMENT
ARE GIVING UP THE RIGHT TO SUE EACH OTHER IN COURT, INCLUDING THE RIGHT TO A
TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES OF THE ARBITRATION FORUM IN WHICH
A CLAIM IS FILED.
• THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO JURY TRIAL. ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A
PARTY’S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY
LIMITED.
• PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDINGS. THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS
STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN
COURT PROCEEDINGS.
• THE ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED. THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE
REASON(S) FOR THEIR AWARD.
• THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO
WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.
• THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING A
CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION
MAY BE BROUGHT IN COURT.
• THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.
• CLIENT AGREES, AND BY CARRYING AN ACCOUNT FOR YOU UBS FINANCIAL SERVICES INC.
AGREES, THAT ANY AND ALL CONTROVERSIES WHICH MAY ARISE BETWEEN YOU AND UBS
FINANCIAL SERVICES INC. CONCERNING ANY ACCOUNT(S), TRANSACTION, DISPUTE OR THE
CONSTRUCTION, PERFORMANCE, OR BREACH OF THIS OR ANY OTHER AGREEMENT, WHETHER
ENTERED INTO PRIOR, ON OR SUBSEQUENT TO THE DATE HEREOF, SHALL BE DETERMINED BY
ARBITRATION. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE HELD UNDER AND
PURSUANT TO AND BE GOVERNED BY THE FEDERAL ARBITRATION ACT, AND SHALL BE
CONDUCTED BEFORE AN ARBITRATION PANEL CONVENED BY THE NEW YORK STOCK EXCHANGE,
INC. OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. CLIENT MAY ALSO
SELECT ANY OTHER NATIONAL SECURITY EXCHANGE’S ARBITRATION FORUM UPON WHICH UBS
FINANCIAL SERVICES INC. IS LEGALLY REQUIRED TO ARBITRATE THE CONTROVERSY WITH
CLIENT, INCLUDING, WHERE APPLICABLE, THE MUNICIPAL SECURITIES RULEMAKING BOARD.
SUCH ARBITRATION SHALL BE GOVERNED BY THE RULES OF THE ORGANIZATION CONVENING
THE PANEL. CLIENT MAY ELECT IN THE FIRST INSTANCE THE ARBITRATION FORUM, BUT IF
CLIENT FAILS TO MAKE SUCH ELECTION, BY REGISTERED LETTER OR TELEGRAM ADDRESSED
TO UBS FINANCIAL SERVICES INC. AT 1200 HARBOR BOULEVARD, 10TH FLOOR, WEEHAWKEN,
NJ 07088, ATTN: LEGAL DEPARTMENT, BEFORE THE EXPIRATION OF FIVE DAYS (5) AFTER
RECEIPT OF A WRITTEN REQUEST FROM UBS FINANCIAL SERVICES INC. TO MAKE SUCH
ELECTION, THEN UBS FINANCIAL SERVICES INC. MAY MAKE SUCH ELECTION. THE AWARD OF
THE ARBITRATORS, OR OF THE MAJORITY OF THEM, SHALL BE FINAL, AND JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.
• NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION, WHO IS A MEMBER OF A PUTATIVE CLASS
WHO HAS OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE
PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS CERTIFICATION IS DENIED; (II) THE
CLASS IS DECERTIFIED; OR (III) THE CUSTOMER IS EXCLUDED FROM THE CLASS BY THE
COURT.
• SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT CONSTITUTE A
WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT STATED HEREIN.
• CLIENT EXPRESSLY AGREES THAT SERVICE OF PROCESS IN ANY ACTION SHALL BE
SUFFICIENT IF SERVED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT YOUR LAST
ADDRESS KNOWN TO UBS FINANCIAL SERVICES INC.
• CLIENT EXPRESSLY WAIVES ANY DEFENSE TO SERVICE OF PROCESS AS SET FORTH ABOVE.
Assignment

20.   This agreement may be assigned by you and will inure to the benefit of
your successors and assigns and you may transfer or assign the account(s) of
mine to them, which shall be binding on me and my personal representatives.

Accuracy of Reports

21.   ALL REPORTS OF EXECUTION OF ORDERS AND ACCOUNT STATEMENTS SHALL BE
CONCLUSIVE IF NOT OBJECTED TO BY ME IN WRITING IMMEDIATELY BY NOTICE SENT TO YOU
BY REGISTERED MAIL.

Joint and Several Liability and Joint Accounts

22.   If more than one person signs this agreement, our obligations under this
agreement shall be joint and several. If more than one person signs this
agreement, you may accept any orders and instructions from each, and upon
receipt of inconsistent instructions or a court order, may suspend or terminate
my account.

Liability for Costs of Collection

23.   I agree to pay you the reasonable costs and expenses of collection,
including attorneys fees, for any unpaid Debits, Charges, and other amounts
owing you.

Ineligible Accounts

24.   Your account cannot have margin if it is a UGMA/UTMA, ERISA Plan,
Retirement, 529 Plan or Estate account. Most managed programs cannot have
margin.

Suitability

25.   Margin is not suitable for all clients. Please review UBS Financial
Service’s Loan Disclosure Statement carefully for information on the risks
involved with using margin.

Loan Consent

26.   BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT YOU AND YOUR SUCCESSORS AND
ASSIGNS ARE AUTHORIZED IN THE USUAL COURSE OF BUSINESS TO LEND, RELEND,
HYPOTHECATE, REHYPOTHECATE, PLEDGE OR REPLEDGE SEPARATELY OR TOGETHER WITH THE
PROPERTY OF OTHERS EITHER TO YOURSELVES OR TO OTHERS ANY PROPERTY WHICH YOU MAY
BE CARRYING FOR ME ON MARGIN. THIS AUTHORIZATION SHALL APPLY TO ALL ACCOUNTS
CARRIED BY YOU FOR ME AND SHALL REMAIN IN FULL FORCE UNTIL WRITTEN NOTICE OF
REVOCATION IS RECEIVED BY YOU.

IN RETURN FOR YOUR EXTENSION OR MAINTENANCE OF CREDIT IN CONNECTION WITH MY
ACCOUNT, I ACKNOWLEDGE THAT THE SECURITIES IN MY MARGIN ACCOUNT, TOGETHER WITH
ALL ATTENDANT RIGHTS OF OWNERSHIP, MAY BE LENT TO YOU OR LENT OUT TO OTHERS. IN
CONNECTION WITH SUCH LOANS, YOU MAY RECEIVE AND RETAIN CERTAIN BENEFITS TO WHICH
I WILL NOT BE ENTITLED. IN CERTAIN CIRCUMSTANCES, SUCH LOANS MAY LIMIT, IN WHOLE
OR IN PART, MY ABILITY TO EXERCISE VOTING RIGHTS OF THE SECURITIES LENT.
BY SIGNING THIS AGREEMENT THE CUSTOMER ACKNOWLEDGES THAT:

1.   THE SECURITIES IN THE CUSTOMER’S MARGIN ACCOUNT MAY BE LOANED TO THE BROKER
OR LOANED OUT TO OTHERS AND;   2.   THAT THE CUSTOMER HAS RECEIVED A COPY OF
THIS AGREEMENT.

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT PAGE 2 AT PARAGRAPH
19.



Do you intend to engage in “pattern day trading” as defined by NYSE Rule 431*
                    o Yes            o No

*   “Day Trading” means purchasing and selling or selling and purchasing the
same security in the same day in a margin account. “Pattern day trading” means
executing four or more day trades within five business days if the number of day
trades exceeds six percent of the total trade during that period.

[CLIENT: BE SURE TO RETAIN YOUR COPY]

     
/S/ Timothy Cope
  4/4/08  
Signature of Principal (Name and title if a corporation)
  Date
 
     
(Signature of Second Party, if a Joint Account)
  Date

               
No. of Street Address
  City or Town   State   Postal Code

ORIGINAL – PAGE 4 OF 4



--------------------------------------------------------------------------------



 



Re: Account Number CP (the “Account”)
ADDENDUM TO CLIENT’S AGREEMENT
The attached “Client’s Agreement” sets forth certain terms related to the
extension of credit with respect to certain assets held through the
above-referenced discretionary corporate cash management Account with UBS
Financial Services Inc. (the “Firm”). The party signing this Addendum as Client
where indicated below (the “Client”) understands and agrees that,
notwithstanding anything to the contrary contained in either the Client’s
Agreement or the existing Corporate Cash Management Account Agreement applicable
to the Account (the “Account Agreement”), the terms of the Client’s Agreement
supplement, but do not replace, the existing Account Agreement as follows:
(i) the terms of the Client’s Agreement (as amended from time to time in
accordance with its terms) shall govern with respect to any matters, issues or
disputes related directly to, or arising directly from, the extension of credit
and/or the status of Client as borrower and the Firm as lender pursuant to the
Client’s Agreement (e.g., matters relating to the terms of any borrowing or
extension of credit under the Client’s Agreement, the indemnification of the
Firm as a lender, and/or applicable margin requirements); and (ii) the terms of
the Account Agreement (as amended from time to time in accordance with its
terms) shall govern with respect to all other matters (e.g., matters relating to
the Firm’s trading authority and activities and/or the indemnification of the
Firm for the services it provides under the Account Agreement).
Without limiting the generality of the foregoing, Client further understands and
agrees that:

(A)   The Account remains a discretionary account, as described in Section 5 of
the Account Agreement, and the Firm will continue to exercise investment
discretion over the assets in the Account as provided in the Account Agreement.
  (B)   If applicable, Client may continue to receive Financial Advisor Reports
with respect to the Account, as described in Section 9 of the Account Agreement,
and Client’s receipt of such reports remains subject to the provisions of
Section 9 of the Account Agreement.   (C)   Solely with respect to disputes
arising out of the extension of credit and/or the status of Client as borrower
and the Firm as lender pursuant to the Client’s Agreement, the choice of law
provisions of Paragraph 17 of the Client’s Agreement and the arbitration
provisions of Paragraph 19 of the Client’s Agreement shall govern. With respect
to any other disputes relating to the Account, the choice of law provisions of
Section 26 of the Account Agreement and the dispute resolution provisions of
Section 27 of the Account Agreement shall continue to govern.

[Remainder of page intentionally left blank]
[Signature page follows]

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed this    4      day of      April     , 2008

     
Client’s Name:
  Lakes Entertainment, Inc.
 
   
By:
  /S/ Timothy Cope
 
   
 
   
Name:
  Timothy Cope
 
   
 
   
Title:
  President/CFO
 
   

 



--------------------------------------------------------------------------------



 



Re: Account Number CP (the “Account”)
SECOND ADDENDUM TO CLIENT’S AGREEMENT
     This Second Addendum (this “Second Addendum’) is attached to, incorporated
by reference into and is fully a part of the Client’s Agreement (as amended,
supplemented or otherwise modified from time to time, the “Client’s Agreement”)
between UBS Financial Services Inc. (“UBS Financial Services”) and the party
signing this Second Addendum as Client where indicated below (the “Client”) with
respect to the Account. Any conflict between the terms of the Client’s Agreement
and this Second Addendum shall be resolved in accordance with the terms of this
Second Addendum. Defined terms used herein shall have the respective meanings
set forth in the Client’s Agreement unless otherwise defined in this Second
Addendum.
     UBS Financial Services and the Client acknowledge and agree that:

  1.   The Client’s Agreement is amended by adding the following at the end of
Section 12:

     “I expressly agree that your right to liquidate any account of mine if in
your discretion you consider it necessary for your protection to do so shall
include, without limitation, the right to liquidate any such account in the
event of a breach by me of any provision of this or any other agreement with you
or your affiliates or as a result of my insolvency. I further agree that in the
event you determine to liquidate any property credited to any of my accounts,
you shall, to the fullest extent permitted by applicable law, have the right to
do so in any manner, including, without limitation, the sale of my property
individually or in a block, for cash or for credit, in a public or private sale,
with or without public notice, through the use of sealed bids or otherwise, with
the aid of any advisor or agent who may be your affiliate or in any other manner
as you in your sole discretion shall choose. I acknowledge that the price you
obtain for my property in your chosen method of sale may be lower than might be
otherwise obtained in another method of sale, and I hereby agree that any such
sale shall not be considered to be not commercially reasonable solely because of
such lower price. I understand that there may not be a liquid market for the
property in my accounts and that, as a result, the price received for my
property upon your liquidation may be substantially less than I paid for such
property or than the last market value available for it, if any. I further agree
that any sale by you shall not be considered to be not commercially reasonable
solely because there are few (including only one) or no third parties who submit
bids or otherwise offer to buy my property. I understand that your sale of any
of the property in my accounts may be subject to various state and federal
property and/or securities laws and regulations, and that compliance with such
laws and regulations may result in delays and/or a lower price being obtained
for my property. I agree that you shall have the right to restrict any
prospective purchasers to those who, in your sole discretion, you deem to be
qualified. I acknowledge that you shall have sole authority to determine,
without limitation, the time, place, method of advertisement and manner of sale
and that you may delay or adjourn any such sale in your sole discretion. I
expressly authorize you to take any action with respect to my property as you
deem necessary or advisable to facilitate any liquidation, and I agree that you
shall not be held liable for taking or failing to take any such action,
regardless if a greater price may have been obtained for my property if such
action was or was not taken, as applicable. I hereby waive, to the fullest
extent permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that I would otherwise have with respect to
a sale of my property.

 



--------------------------------------------------------------------------------



 



  2.   The Client’s Agreement is amended by adding the following at the end of
Section 7:

     “I also hereby grant you a lien on my right to receive proceeds under any
loan or financing agreement entered into subsequent to the date hereof or under
any issuance of shares by me subsequent to the date hereof under any primary or
secondary offering, or other financing arrangement that I may undertake. I agree
to promptly notify you about the occurrence of or my intention to conduct any
transaction contemplated by the prior sentence.’

  3.   The Client’s Agreement is amended by adding the following as Section 27:

     “I understand, acknowledge and agree that you shall have no obligation to
extend any further credit to me.”
               Acknowledged and agreed this ___4___day of April, 2008.

            Client’s Name: Lakes Entertainment, Inc.

      By:   /S/ Timothy Cope      Name:   Timothy Cope      Title:  
President/CFO     

 